Title: From Thomas Jefferson to Robert Patterson, 27 March 179[8]
From: Jefferson, Thomas
To: Patterson, Robert


          
            Dear Sir
            Philadelphia Mar. 27. 9[8]
          
          In the lifetime of mr Rittenhouse I communicated to him the description of the mouldboard of a plough which I had constructed, and supposed to be what we might term the mould-board of least resistance. I asked not only his opinion but that he would submit it to you also. after he had considered it, he gave me his own opinion that it was demonstrably what I had supposed, and I think he said he had communicated it to you. of this however I am not sure, and therefore now take the liberty of sending you a description of it and a model, which I have prepared for the board of agriculture of England at their request. mr Strickland one of their members had seen the model, and also the thing itself in use in my farms, and thinking favorably of it, had mentioned it to them. my purpose in troubling you with it is to ask the favor of you to examine the description rigorously & suggest to me any corrections or alterations which you may think necessary, as I would wish to have the ideas go as correct as possible out of my hands. I had sometimes thought of giving it in to the Philosophical society; but I doubted whether it was worth their notice, and supposed it not exactly in the line of their ordinary publications: I had therefore contemplated the sending it to some of our agricultural societies, in whose way it was more particularly, when I recieved the request of the English board. the papers I inclose you are the latter part of a letter to Sr. John Sinclair their president. it is to go off by the packet, wherefore I will ask the favor of you to return them with the models in the course of the present week with any observations you will be so good as to favor me with. I am with great esteem Dear Sir
          Your most obedt servt
          
            Th: Jefferson
          
        